DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, 11-12, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher (US 2003/0161545 A1).
Regarding claim 1:  Gallagher discloses computing weightings for one or more pixels of an image based on signal-to-noise ratio (SNR) values of the one or more pixels (The sum of all the coefficient weighting factors is preferably 1.0. In the case of an image i(x,y) having red, green, and blue channels, the preferred values for the red, green, and blue coefficient weighting factors are all equally 1/3.  In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, the expected magnitude of noise is calculated only from the channel to be sharpened, e.g. the luminance channel. However, it must be recognized that many different 
Regarding claim 2:  Gallagher satisfies all the elements of claim 1.  Gallagher further discloses wherein the SNR values of the pixels are determined by brightness level values of pixels (In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, the expected magnitude of noise is calculated only from the channel to be sharpened, e.g. the luminance channel. However, it must be recognized that many different combinations of pixels values from the various channels can form identical luminance channel values through Eq. 1. Therefore, it is very possible that regions of an image may have identical mean luminance values, but quite different expected values of noise., par. 36).
Regarding claim 4:  Gallagher satisfies all the elements of claim 1.  Gallagher further discloses wherein at least some of the weightings correspond to ratios between a threshold SNR value and the brightness levels of the pixels (The sum of all the coefficient weighting factors is preferably 1.0. In the case of an image i(x,y) having red, green, and blue channels, the preferred values for the red, green, and blue coefficient weighting factors are all equally 1/3. In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, the expected magnitude of noise is calculated only from the channel to be sharpened, e.g. the luminance channel. However, it must be recognized that many different combinations of pixels values from the various channels can form identical luminance channel values through Eq. 1. Therefore, it is very possible that regions of an image may have identical mean luminance values, but quite different expected values of noise., pars. 35-36).
Regarding claim 7:  Gallagher satisfies all the elements of claim 1.  Gallagher further discloses wherein the weightings are further based on chromaticity of the pixels (For instance, a pixel value of 1 in the belief map may represent the belief that the pixel represents the target subject matter and a pixel value of 0 may represent the belief that the pixel does not represent the target subject matter. In the preferred embodiment, the target subject matter is human flesh. For example, it is advantageous in terms of image quality to sharpen human flesh less than other subject matters. The control signal .beta.(x,y) indicates the gain of an unsharp mask for each pixel of an input image., par. 52).
Regarding claim 8:  Gallagher satisfies all the elements of claim 1.  Gallagher further discloses further comprising: applying the one or more color gain values to the image (Returning to FIG. 1, the image i(x,y) is passed into the gain map generator 2. The purpose of the gain map generator 2 is to create a map indicating the gain of the sharpening operation on a pixel-by-pixel or region-by-region basis based on semantic labels derived from pattern recognition., par, 51) to generate adjusted color values of the image (in Eq. (3) is essentially a correction factor to adjust the full resolution noise tables to the resolution of the image i(m,n)., par. 48); and generating image data representative of a second image using the adjusted color values (The image sharpener 10 inputs the sharpening parameter(s) and applies a sharpening algorithm to the image, utilizing the sharpening parameter(s) in order to produce an enhanced output image having improved sharpness without producing objectionable sharpness artifacts. In the preferred embodiment, the sharpener 10 applies an unsharp masking algorithm to the image using the final gain map .beta..sub.n(x,y) in order to produce the enhanced image, as is described in an equation below. For example, sharpening an image with an unsharp mask can be described with the following equation: 

Regarding claim 9:  Gallagher satisfies all the elements of claim 1.  Gallagher further discloses
wherein the one or more channel values of the illuminant color value include each channel of a Red Green Blue (RGB) image (The sum of all the coefficient weighting factors is preferably 1.0. In the case of an image i(x,y) having red, green, and blue channels, the preferred values for the red, green, and blue coefficient weighting factors are all equally 1/3., par. 35).
Regarding claim 11:  Gallagher discloses determining weightings of one or more pixels of an image based on brightness level values of the one or more pixels (The sum of all the coefficient weighting factors is preferably 1.0. In the case of an image i(x,y) having red, green, and blue channels, the preferred values for the red, green, and blue coefficient weighting factors are all equally 1/3.  In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, the expected magnitude of noise is calculated only from the channel to be sharpened, e.g. the luminance channel. However, it must be recognized that many different combinations of pixels values from the various channels can form identical luminance channel values through Eq. 1. Therefore, it is very possible that regions of an image may have identical mean luminance values, but quite different expected values of noise., pars. 35-36); computing one or more channel values of an illuminant color value of the one or more pixels based on the weightings and color values of the one or more pixels (The sum of all the coefficient weighting factors is preferably 1.0. In the case of an image i(x,y) having red, green, and blue channels, the preferred values for the red, green, and blue coefficient weighting factors are all equally 1/3.  In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the 
Regarding claim 12:  Gallagher satisfies all the elements of claim 11.  Gallagher further discloses wherein at least one of the weightings corresponds to a ratio between a threshold value and the brightness level values of the pixels (The sum of all the coefficient weighting factors is preferably 1.0. In the case of an image i(x,y) having red, green, and blue channels, the preferred values for the red, green, and blue coefficient weighting factors are all equally 1/3. In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, 
Regarding claim 15:  Gallagher discloses a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon, which when executed by the one or more processing devices causes performance of operations (Still further, as used herein, the computer program may be stored in a computer readable storage medium, which may comprise, for example: magnetic storage media such as a magnetic disk (such as a hard drive or a floppy disk) or magnetic tape; optical storage media such as an optical disc, optical tape, or machine readable bar code; solid state electronic storage devices such as random access memory (RAM), or read only memory (ROM); or any other physical device or medium employed to store a computer program., par. 24) including: determining adjustments to pixel values of one or more pixels of an image based on signal-to-noise ratio (SNR) values of the one or more pixels (In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, the expected magnitude of noise is calculated only from the channel to be sharpened, e.g. the luminance channel. However, it must be recognized that many different combinations of pixels values from the various channels can form identical luminance channel values through Eq. 1. Therefore, it is very possible that regions of an image may have identical mean luminance values, but quite different expected values of noise.m par. 36); computing one or more channel 
Regarding claim 17:  Gallagher satisfies all the elements of claim 15.  Gallagher further discloses wherein the SNR values of the pixels are determined by brightness level values of the one or more pixels (In order to calculate the local signal to noise ratio at each pixel location, the SNR calculator 24 must determine the expected magnitude of noise at each pixel location. In the methods of the prior art, the expected magnitude of noise is calculated only from the channel to be sharpened, e.g. the luminance channel. However, it must be recognized that many different combinations of pixels values from the various channels can form identical luminance channel values through Eq. 1. Therefore, it is very possible that regions of an image may have identical mean luminance values, but quite different expected values of noise., par. 36).
Regarding claim 18:  Gallagher satisfies all the elements of claim 15.  Gallagher further discloses wherein at least a first set of SNR values of the SNR values of a first set of pixels of the one or more pixels are a function of first brightness level values of the first set of pixels (The value of .sigma..sub.k(i(m,n)) is a function of several items, including the coefficient weighting factors used to create the luminance channel, a noise table, the factor of subsampling R, and the pixel values of the subsampled image i(m,n)., par. 42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Novikov et al. (hereinafter Novikov) (US 10,897,578).
Regarding claim 10:  Gallagher satisfies all the elements of claim 1.  Gallagher further discloses
wherein the SNR values correspond to SNR measurements (The low resolution image i(m,n) is input to the SNR calculator 24 for calculating the local signal to noise ratio, SNR(m,n) of the image channel to be sharpened at each location. The local signal to noise ratio is represented as a single value at each location (m,n), independent of the number of color channels of the image i(x,y). As will be described in more detail below, the preferred sharpening is applied to a single channel of the image, the luminance channel l(x,y). The luminance channel is created by linearly combining all the color channels of the image. For example: 1 1 ( x , y ) = n = 0 n = C - 1 a n c n ( x , y ) ( 1 ), par. 31); representative of the image (image, par. 36).
Gallagher fails to specifically address provided by a camera device that captured image data.
Novikov discloses provided by a camera device that captured image data (FIG. 2 shows schematically a multi-exposure image capture system 104 for capturing images according to examples. The multi-exposure image capture system 104 of FIG. 2 has been simplified for ease of explanation, but is illustrated in more detail in FIG. 7 (described below). The multi-exposure image capture system 104 is for example an image capture system that is operable to capture images with a plurality of different exposures, which may be used to obtain an image with a high dynamic range, such as a dynamic range exceeding 80 decibels (dB). The system 104 of FIG. 2 can be used to capture two or more images that may have different exposures, which can be merged into a single image. The dynamic range of the captured images is usually smaller than 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include provided by a camera device that captured image data in order to enhance image quality of images captured by the multi-exposure capture system as taught by Novikov (col. 4, ln. 35-41).
Regarding claim 16:  Gallagher satisfies all the elements of claim 15.  Gallagher further discloses wherein the computing device (Still further, as used herein, the computer program may be stored in a computer readable storage medium, which may comprise, for example: magnetic storage media such as a magnetic disk (such as a hard drive or a floppy disk) or magnetic tape; optical storage media such as an optical disc, optical tape, or machine readable bar code; solid 
	Gallagher fails to specifically address captures; as a multiple-exposure high dynamic range (HDR) image.
	Novikov discloses captures; as a multiple-exposure high dynamic range (HDR) image (The multi-exposure image capture system 104 is for example an image capture system that is operable to capture images with a plurality of different exposures, which may be used to obtain an image with a high dynamic range, such as a dynamic range exceeding 80 decibels (dB)., col. 4, ln. 46-51).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include captures; as a multiple-exposure high dynamic range (HDR) image in order to enhance image quality of images captured by the multi-exposure capture system as taught by Novikov (col. 4, ln. 35-41).
Allowable Subject Matter
Claims 3, 5-6, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664